Motion by the appellant on appeal from an order of the Supreme Court, Nassau County (Yachnin, J.), dated March 10, 1993, to strike the respondents’ brief and to compel the respondents to serve and file a proper brief which *721does not contain or make reference to documents and/or matters outside the record on appeal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted to the extent that the Addendum No. A-4 and any and all reference to that addendum in the respondents’ brief is deemed stricken therefrom and has not been considered in the determination of the appeal, and is otherwise denied. Bracken, J. P., O’Brien, Copertino and Hart, JJ., concur.